


110 HR 4577 IH: Student Visa Security Improvement

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4577
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Bilirakis (for
			 himself, Ms. Ginny Brown-Waite of
			 Florida, Mr. Young of
			 Florida, Mr. Roskam,
			 Mr. Cantor,
			 Mr. Perlmutter,
			 Mr. Hunter,
			 Mr. Souder, and
			 Mr. Buchanan) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To require the Secretary of Homeland Security to
		  strengthen student visa background checks and improve the monitoring of foreign
		  students in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Visa Security Improvement
			 Act.
		2.Enhanced student
			 visa background checks
			(a)In
			 generalSection 428(e) of the Homeland Security Act of 2002 (6
			 U.S.C. 236(e)) is amended by adding at the end the following:
				
					(9)Student
				visasIn administering the program under this subsection, the
				Secretary—
						(A)shall prescribe
				regulations to require employees assigned under paragraph (1) to review all
				applications for visas under subparagraph (F), (J), or (M) of section
				101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) prior
				to final adjudication, with special emphasis on determining whether applicants
				are inadmissible under section 212(a)(3)(B) of such Act (8 U.S.C.
				1182(a)(3)(B)) (relating to terrorist activities);
						(B)shall develop a
				strategic plan to guide visa security operations, especially with regard to
				student visas, and develop and maintain performance data that demonstrate the
				impact of this subsection; and
						(C)shall report on
				and develop, in consultation with the Secretary of State, additional guidance
				to clarify the roles and responsibilities of employees assigned under paragraph
				(1).
						.
			3.Student and
			 exchange visitor program
			(a)In
			 GeneralSection 442 of the Homeland Security Act of 2002 (6
			 U.S.C. 252) is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraph (5) as paragraph (10); and
					(B)by inserting after
			 paragraph (4) the following:
						
							(5)Student and
				exchange visitor programIn administering the program under
				paragraph (4), the Secretary shall—
								(A)prescribe
				regulations to require an institution or exchange visitor program sponsor
				participating in the Student and Exchange Visitor Program to ensure that each
				covered student or exchange visitor enrolled at the institution or attending
				the exchange visitor program—
									(i)is
				an active participant in the program for which the covered student or exchange
				visitor was issued a visa to enter the United States;
									(ii)is
				not unobserved for any period—
										(I)exceeding 30 days
				during any academic term or program in which the covered student or exchange
				visitor is enrolled; or
										(II)exceeding 60 days
				during any period not described in subclause (I); and
										(iii)is reported to
				the Department if within 21 days of—
										(I)transferring to
				another institution or program; or
										(II)being
				hospitalized or otherwise incapacitated necessitating a prolonged absence from
				the academic institution or exchange visitor program; and
										(B)notwithstanding
				subparagraph (A), require each covered student or exchange visitor to be
				observed at least once every 60 days.
								(6)Enhanced
				accessThe Secretary shall provide access to the Student and
				Exchange Visitor Information System (hereinafter in this subsection referred to
				as the SEVIS), or other equivalent program or system, to
				appropriate employees of an institution or exchange visitor program sponsor
				participating in the Student and Exchange Visitor Program if—
								(A)at least two
				authorized users are identified at each participating institution or exchange
				visitor sponsor;
								(B)at least one
				additional authorized user is identified at each such institution or sponsor
				for every 200 covered students or exchange visitors enrolled at the institution
				or sponsor; and
								(C)each authorized
				user is certified by the Secretary as having completed an appropriate training
				course provided by the Department for the program or system.
								(7)Program
				supportThe Secretary shall provide appropriate technical support
				options to facilitate use of the program or system described in paragraph (4)
				by authorized users.
							(8)Upgrades to
				sevis or equivalent dataThe Secretary shall update the program
				or system described in paragraph (4) to incorporate new data fields that
				include—
								(A)verification that
				a covered student’s performance meets the minimum academic standards of the
				institution in which such student is enrolled; and
								(B)timely entry of
				academic majors, including changes to majors, of covered students and exchange
				visitors enrolled at institutions or exchange program sponsors participating in
				the Student and Exchange Visitor Program.
								(9)Savings
				clauseNothing in this section shall prohibit the Secretary or
				any institution or exchange program sponsor participating in the Student
				Exchange Visitor Program from requiring more frequent observations of covered
				students or exchange visitors.
							;
				and
					(2)by adding at the
			 end the following:
					
						(d)DefinitionsFor
				purposes of this section:
							(1)The term
				covered student means a student who is a nonimmigrant pursuant
				to subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(15)).
							(2)The term
				observed means positively identified by physical or electronic
				means.
							(3)The term
				authorized user means an individual nominated by an institution
				participating in the Student and Exchange Visitor Program and confirmed by the
				Secretary as not appearing on any terrorist watch
				list.
							.
				(b)Comptroller
			 General ReviewThe Comptroller General shall conduct a review of
			 the fees for the Student and Exchange Visitor Program of the Department of
			 Homeland Security. The Comptroller General shall include in such review data
			 from fiscal years 2004 through 2007 and shall consider fees collected by the
			 Department and all expenses associated with the review, issuance, maintenance,
			 data collection, and enforcement functions of the Student and Exchange Visitor
			 Program.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out
			 sections 2 and 3 of this Act, and the amendments made by such sections, for
			 fiscal year 2009.
		
